Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 1 of 56




    EXHIBIT 20
         Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 2 of 56




                                                           Small Business Committee Staff:
                                                                   Stephanie Jones, Counsel
                                                              Noah Meixler, Policy Analyst
                                                        Aliya Ali, Principal Finance Analyst




                    THE COUNCIL OF THE CITY OF NEW YORK

          COMMITTEE REPORT OF THE GOVERNMENTAL AFFAIRS DIVISION
                           Jeffrey Baker, Legislative Director
                Rachel Cordero, Deputy Director for Governmental Affairs

                        COMMITTEE ON SMALL BUSINESS
                            Hon. Mark Gjonaj, Chair


                                   May 13, 2020



PROPOSED INT. NO. 1898-A:                   By Council Members Gjonaj, Moya,
                                            Constantinides, Brannan, Rosenthal, Gibson,
                                            Perkins, Louis, Ayala, Lander, Chin,
                                            Koslowitz, Rivera, Ampry-Samuel, Vallone,
                                            Lancman and Holden

TITLE:                                      A Local Law to amend the administrative code
                                            of the city of New York, in relation to
                                            telephone order charges by third-party food
                                            delivery services during, and for 90 days after,
                                            a declared emergency that prohibits on-
                                            premises dining



PROPOSED INT. NO. 1908-B:                   By Council Members Moya, Gjonaj, Kallos,
                                            Brannan, Rosenthal, Gibson, Ayala, Van
                                        1
         Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 3 of 56




                                            Bramer, Rivera, Cohen, Perkins, Louis,
                                            Lander, Chin, Koslowitz, Ampry-Samuel,
                                            Powers, Vallone, Lancman, Constantinides
                                            and Holden

TITLE:                                      A Local Law to amend the administrative code
                                            of the city of New York, in relation to fees
                                            charged by third-party food delivery services
                                            during, and for 90 days after, a declared
                                            emergency that prohibits on-premises dining


PROPOSED INT. NO. 1914-A:                   By Council Member Adams, the Speaker
                                            (Council Member Johnson), Kallos, Van
                                            Bramer, Chin, Louis, Ayala, Levin, Lander,
                                            Koslowitz,       Rosenthal,      Lancman,
                                            Constantinides and The Public Advocate (Mr.
                                            Williams)

TITLE:                                      A Local Law to amend the administrative code
                                            of the city of New York, in relation to
                                            harassment of commercial tenants impacted by
                                            COVID-19


PROPOSED INT. NO. 1932-A:                   By Council Member Rivera, the Speaker
                                            (Council Member Johnson), Kallos, Van
                                            Bramer, Rosenthal, Chin, Ayala, Levin,
                                            Lander, Koslowitz, Louis, Vallone, Lancman
                                            and Constantinides

TITLE:                                      A Local Law to amend the administrative code
                                            of the city of New York, in relation to personal
                                            liability provisions of leases for commercial
                                            tenants impacted by COVID-19




                                        2
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 4 of 56




 I.    INTRODUCTION

       On May 13, 2020, the Committee on Small Business, chaired by Council Member Mark

Gjonaj, will hold a vote on four bills designed to help small businesses in the City weather the

negative impacts of the COVID-19 outbreak: (1) Prop. Int. No. 1898-A by Council Members

Gjonaj and Moya, a local law to amend the administrative code of the city of New York, in relation

to telephone order charges by third-party food delivery services during, and for 90 days after, a

declared emergency that prohibits on-premises dining; (2) Prop. Int. No. 1908-B by Council

Members Moya and Gjonaj, a local law to amend the administrative code of the city of New York,

in relation to fees charged by third-party food delivery services during, and for 90 days after, a

declared emergency that prohibits on-premises dining; (3) Prop. Int. No. 1914-A by Council

Member Adams and the Speaker (Council Member Johnson), a local law to amend the

administrative code of the city of New York, in relation to harassment of commercial tenants impacted

by COVID-19; and (4) Prop. Int. No. 1932-A by Council Member Rivera and the Speaker (Council

Member Johnson), a local law to amend the administrative code of the city of New York, in relation

to personal liability provisions of leases for commercial tenants impacted by COVID-19.

        The Committee previously heard testimony on these bills during a joint hearing on April

29, 2020, with the Committee on Consumer Affairs and Business Licensing, chaired by Council

Member Andrew Cohen. Those who testified included representatives from the New York City

Department of Small Business Services (SBS), representatives from the Department of Consumer

and Worker Protection (DCWP) (formerly the Department of Consumer Affairs), representatives

from third-party delivery platforms, small business advocates, chambers of commerce, Business

Improvement Districts (BIDs), and other community-based non-profit organizations.

II.    BACKGROUND
                                                 3
         Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 5 of 56




        In late December of 2019, a new virus, SARS-CoV-2, was detected in Wuhan, China and

by January 30, 2020, the World Health Organization (WHO) declared that COVID-19, the disease

caused by the SARS-CoV-2 virus, was now a Public Health Emergency of International Concern

(PHEIC).1 COVID-19 has infected 4.2 million people across 212 countries, and has killed over

288,000 people as of May 12, 2020.2

        The ease with which the virus spreads has caused governments across the globe to shut-

down businesses, schools, religious and cultural institutions, and mandate various levels of social

isolation. While this has helped to limit the spread of the virus, stay-at-home orders have had a

catastrophic impact on economic markets and particularly small businesses.

        A.               The Impact on Small Businesses Amid the COVID-19 Crisis

        In New York, Governor Andrew Cuomo issued an executive order – New York State on

PAUSE (PAUSE) – that closed all on-site, non-essential businesses, effective March 22, 2020, to

help stop the spread of SARS-CoV-2.3 The list of essential businesses that are still permitted to

operate, to some degree, include:

             •   Health care operations – such as hospitals, medical labs, walk-in clinics, home

                 healthcare, elder care, veterinaries, nursing homes, licensed mental health

                 providers, and medical billing support personnel.




1
  World Health Organization “Rolling updates on coronavirus disease (COVID-19)”, last updated April 18, 2020,
available at: https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen.
2
  Worldometer “Countries where COVID-19 has spread”, April 22, 2020, available at:
https://www.worldometers.info/coronavirus/countries-where-coronavirus-has-spread/.
3
  Governor Andrew Cuomo “Governor Cuomo signs the ‘New York State on PAUSE’ executive order”, March 20,
2020, available at: https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executive-
order.
                                                       4
Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 6 of 56




  •   Infrastructure – such as airports, public utilities, hotels, commercial shipping ports,

      and telecommunications.

  •   Manufacturing – such as food processing, pharmaceuticals, automobiles, household

      paper products, and chemicals.

  •   Retail – such as grocery stores, pharmacies, framer’s markets, gas stations,

      restaurants (for take-out and delivery only), and convenience, hardware and pet

      food stores.

  •   Services – such as laundromats, postal services, trash and recycling collection,

      bicycle and automotive repair, funeral homes, and animal shelters.

  •   Financial Institutions – such as banks and lending institutions, insurance

      companies, and accounting firms.

  •   Human Services Providers – such as food banks, homeless shelters and community

      care programs.

  •   Construction – insofar that it supports affordable housing, hospitals, roads, transit

      facilities, homeless shelters or schools.

  •   Public Health and Safety – such as law enforcement, fire and emergency services,

      building cleaners or janitors, and residential moving services.

  •   Logistical, Technological and Child Care Services – such as technology support for

      online services, child care programs, government owned or leased buildings and

      essential government services.




                                        5
         Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 7 of 56




               •   Recreation – such as parks and open spaces (not including playgrounds), and

                   boatyards and marinas.

               •   Professional Services – such as lawyers and real estate services.

               •   News Media; and

               •   Defense.4

        Although this list covers a range of industries that are permitted to operate during PAUSE,

a large proportion of New York’s small (and large) businesses have still had to severely reduce

their capacities. According to an analysis by the NYC Comptroller, the City’s hotels are projected

to only maintain an occupancy rate of 20 percent, while restaurant sales are expected to drop by a

staggering 80 percent. Real estate and retail sales are both expected to decline by 20 percent.5

        These figures for the restaurant industry reflect the results of a recent survey by the New

York State Restaurant Association. According to their findings, sales have declined by 79 percent,

and New York State restaurants are expected to lose $3.6 billion in sales revenue, in April alone.6

Just over half (51 percent) of all restaurants have been able to move their operations online, and

unemployment rates in this sector have skyrocketed, as 80 percent of restaurant workers have lost

their jobs.7


4
  Empire State Development “Guidance for determining whether a business enterprise is subject to a workforce
reduction under recent executive orders”, April 19, 2020, available at: https://esd.ny.gov/guidance-executive-
order-2026, last accessed April 22, 2020.
5
  New York City Comptroller Scott M. Stringer “Comptroller Stringer: City must take immediate action to prepare
for economic impacts of COVID-19 and protect vital services for most vulnerable New Yorkers”, March 16, 2020,
available at: https://comptroller.nyc.gov/newsroom/comptroller-stringer-city-must-take-immediate-action-to-
prepare-for-economic-impacts-of-covid-19-and-protect-vital-services-for-most-vulnerable-new-yorkers/.
6
  New York State Restaurant Association “Restaurant industry impact survey: New York State”, April, 2020,
available at:
https://www.nysra.org/uploads/1/2/1/3/121352550/restaurant_industry_impact_survey___new_york_state__2_.
pdf.
7
  Id.
                                                      6
         Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 8 of 56




        Restrictions similar to PAUSE have been implemented across the country, which has

caused a massive reduction in the number of small businesses operating. In their survey of small

businesses (under 500 employees), the National Bureau of Economic Research found that 43

percent of businesses had closed due to COVID-19 and that they had reduced their staff by about

40 percent since January 2020.8 The results were more severe in the Mid-Atlantic region, which

includes New York, where 57 percent of businesses were closed, and staff employment decreased

by 47 percent.9 According to the survey’s conclusion, about 20 percent of the nation’s employees

work in “retail trade, leisure and hospitality and these sectors are particularly vulnerable to the

current pandemic.”10

        B.               Federal, State and Local Government Response to Help Small

                         Businesses

        The nation’s economy is dependent on its small businesses. There are approximately 27

million of these businesses across the country and they are responsible for employing 57 million

workers.11 When including the owners of these businesses, in addition to employees, that total

comes to an estimated 85 million people.12 According to the Small Business Administration, small

businesses are responsible for creating two-thirds of the Country’s new jobs.13 Given their vital

role, it is crucial that they are either given alternative means to operate, in as lucrative a manner as


8
  Alexander W. Bartik et al. “How are small businesses adjusting to Covid-19? Early evidence from a survey”,
National Bureau of Economic Research, April 2020, available at: https://www.nber.org/papers/w26989.pdf.
9
  https://www.nber.org/papers/w26989.pdf.
10
   Id.
11
   Information Station “How important are small businesses?”, January 3, 2017, available at:
https://informationstation.org/video/how-important-are-small-
businesses/?utm_source=google&utm_medium=cpk&gclid=EAIaIQobChMI-
Ymy3df86AIVGozICh0QRQPrEAAYASAAEgI7ivD_BwE.
12
   Id.
13
   United States Small Business Administration “Small Businesses generate 44 percent of U.S. economic activity”,
January 30, 2019”, available at: https://advocacy.sba.gov/2019/01/30/small-businesses-generate-44-percent-of-u-
s-economic-activity/.
                                                       7
         Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 9 of 56




possible, throughout the COVID-19 crisis, and/or are provided the necessary support to restart

their operations once social distancing measures have been lifted.

        Federal Government Assistance

        During this crisis, small businesses in New York City may apply for various assistance

programs including funding distributed by the federal government through its Small Business

Administration (SBA). These programs include the Paycheck Protection Program (PPP),14 the

Economic Injury Disaster Loan and Advance (EIDL) and the SBA Express Bridge Loans and Debt

Relief programs. The federal government has also temporarily increased the unemployment

insurance stipend that laid-off or furloughed workers may receive, which may have implications

for the workforce of some small businesses.


        Paycheck Protection Program


        The Coronavirus, Aid, Relief, and Economic Security Act (CARES ACT) originally

allocated about $349 billion in federal funds for PPP, with an additional $322 billion authorized

by Congress in late April.15 The program provides various types of employers, including small

businesses, nonprofits, self-employed individuals and independent contractors, access to loans to

cover payroll costs of up to $100,000 per employee, rent and mortgage interest prior to February

15, 2020, and utilities. Loans are calculated per employer or per location, and may be as high as

2.5 times the average monthly payroll for the one-year period before the loan application is

submitted, to a cap of $10 million. Loans are calculated differently for seasonal and new


14
   United States Small Business Administration “Paycheck Protection Program”, available at:
https://www.sba.gov/funding-programs/loans/coronavirus-relief-options/paycheck-protection-program-ppp (last
visited on April 9, 2020).
15
   Emily Cochrane and Jim Tankersley “Senate approves aid for small-business loan program, hospitals and testing”,
April 21, 2020, New York Times, available at: https://www.nytimes.com/2020/04/21/us/politics/congress-
business-relief-ppp.html.
                                                        8
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 10 of 56




employers. Employers of fewer than 500 workers may apply for these loans through a network of

banks ranging from large to smaller banks.16 Banks may not require applicants to supply collateral

or personal guarantees, and applicants may only apply for one PPP loan.


         PPP loans can be forgiven up to the value of eight weeks of payroll costs of up to $100,000

per employee, rent and mortgage interest prior to February 15, 2020, and utilities. To qualify for

loan forgiveness, however, 75 percent of the amount loaned must be used for payroll costs, and

employee and salary levels must be maintained, or else the forgiven amount will be reduced. If not

forgiven, PPP loans accrue at a one percent interest rate and must be paid back within two years,

with an optional deferral of up to six months. There are no loan fees or prepayment penalties.


         Economic Injury Disaster Loan and Advance17


         Small businesses may apply for the SBA’s existing Economic Injury Disaster Loan

program (EIDL), which the CARES Act expanded upon. The existing program provides economic

relief for small businesses of fewer than 500 employees or otherwise meets SBA size standards,

self-employed persons, independent contractors and nonprofits in the form of loans of up to $2

million. To be eligible, entities must also demonstrate the ability to repay the loan. Interest rates

are low (3.75 percent for small businesses and 2.75 percent for nonprofits) and feature long-term

repayment plans of up to 30 years.




16
   In the recent funding allocation, $60 billion was set aside for lenders with less than $50 billion in assets. See
Aaron Gregg and Renae Merle “How to get a small-business loan under the new $484 billion coronavirus aid
package”, April 23, 2020, The Washington Post, available at:
https://www.washingtonpost.com/business/2020/04/22/small-business-loan-faq.
17
   United States Small Business Administration “Economic injury disaster loan emergency advance”, available at:
https://www.sba.gov/funding-programs/loans/coronavirus-relief-options/economic-injury-disaster-loan-
emergency-advance (last visited on April 9, 2020).
                                                          9
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 11 of 56




        The CARES Act expanded upon this program to provide a loan advance. Eligible entities

that can show a temporary loss of revenue can receive an advance of up to $10,000 upon successful

application for an EIDL loan. That advance may be forgiven by the federal government.


        SBA Express Bridge Loans18 and Debt Relief19


        The CARES Act allocated funds for SBA’s Express Bridge Loan program and their Debt

Relief program. The Express Bridge Loan program quickly provides funds of up to $25,000 for

businesses eligible for SBA’s 7(a) loans to overcome a temporary loss of revenue. SBA’s Debt

Relief program allows businesses that are eligible for SBA’s 7(a), 504 and microloans to receive

limited payment of principal, interest and fees on these loans. The 7(a), 504 and microloans are

SBA’s standard small business loan programs, which were established before the onset of COVID-

19. The 7(a) loans are available for general business purposes, such as working capital, equipment,

furniture, and land and building.20 They are provided through a lender.21 The 504 loans are issued

by Certified Development Companies for long-term, fixed-asset financing for small businesses,

such as the purchase and improvement of land and buildings.22 Microloans are temporary, short-

term loans of up to $50,000 to small businesses for general business purposes, and are offered by

nonprofits.23




18
   United States Small Business Administration “SBA Express Bridge Loans”, available at:
https://www.sba.gov/funding-programs/loans/coronavirus-relief-options/sba-express-bridge-loans (last visited on
April 9, 2020).
19
   United States Small Business Administration “SBA debt relief”, available at: https://www.sba.gov/funding-
programs/loans/coronavirus-relief-options/sba-debt-relief (lasted visited on April 9, 2020).
20
   United States Small Business Administration Office of Financial Assistance: Resources, 7(a) Loans”, available at:
https://www.sba.gov/offices/headquarters/ofa/resources/11428 (last visited on April 9, 2020).
21
   Id.
22
   United States Small Business Administration “Office of Financial Assistance: Resources, 504 Loans”, available at:
https://www.sba.gov/offices/headquarters/ofa/resources/4049 (last visited on April 9, 2020).
23
   See 13 CFR § 120.2 for the definition of this and other, traditional SBA loan programs.
                                                         10
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 12 of 56




        The federal government’s PPP program, although heavily utilized, has raised some

concerns. As of April 13, 2020, the program had issued about 1,661,367 loans totaling over $342

billion, with over 4,975 lenders participating.24 However, a recent ranking of businesses receiving

loans as a percentage of each state’s eligible payroll revealed that New York State placed second

to last, with only 23.1 percent of eligible businesses receiving a loan.25 By contrast, Nebraska and

North Dakota reached 74.7 percent and 71.5 percent respectively.26 Further, some industries fared

better than others, with the construction industry receiving the highest percentage of loans (13

percent) and restaurants receiving less than nine percent,27 despite representing about 14 percent

of companies employing under 500 people.28 Of the restaurants who received loans, some reports

allege that too many have gone to large chains, and a handful of these companies have received

blowback for accepting loans. A Reuters article claimed that 25 percent of the initial $350 billion

allocated to SBA loan programs went to fewer than two percent of the firms that got relief, with

some of these being large, publicly-traded companies with “thousands of employees and hundreds

of millions of dollars in annual sales.”29 Among these companies is the Ruth’s Hospitality Group

(owns 150 Ruth’s Chris Steak Houses), Potbelly ($409.7 million in sales and 6,000 employees)

and Shake Shack (8,000 employees). Both Ruth’s Hospitality Group30 and Shake Shack have



24
   United States Small Business Administration “Paycheck Protection Program (PPP) Report: Approvals through
4/16/20”, available at: https://www.sba.gov/sites/default/files/2020-04/PPP%20Deck%20copy.pdf.
25
   Zachary Mider and Cedric Sam “Small-business rescue shows not all states are created equal”, updated April 20,
2020, Bloomberg, available at: https://www.bloomberg.com/graphics/2020-sba-paycheck-protection-program/.
26
   Id.
27
    United States Small Business Administration “Paycheck Protection Program (PPP) Report: Approvals through
4/16/20”, available at: https://www.sba.gov/sites/default/files/2020-04/PPP%20Deck%20copy.pdf.
28
   Andy Sullivan, Howard Schneider and Ann Saphir “Main street bailout rewards U.S. restaurant chains, firms in
rural states”, April 17, 2020, Reuters, available at: https://www.reuters.com/article/us-health-coronavirus-usa-
lending-analys/main-street-bailout-rewards-us-restaurant-chains-firms-in-rural-states-idUSKBN21Z3FL.
29
   Id.
30
   Peter Rudegeair, Heather Haddon and Ruth Simon “Ruth’s Chris to repay loan amid outcry over rescue
program”, updated April 23, 2020, The Wall Street Journal, available at: https://www.wsj.com/articles/public-
companies-have-to-repay-small-business-rescue-loans-11587670442.
                                                       11
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 13 of 56




agreed to return their loans, the latter of which citing an ability to raise the funds through other

means.31 Similarly, dozens of large companies with financial or legal problems have reportedly

received significant loans through the program, according to an analysis of 200 publicly-traded

companies that reported receiving a total of $750 million through PPP.32 Since it became known

that large companies had been benefitting from PPP, the SBA published additional guidance

emphasizing that businesses may only apply for the loan if, in good faith, they can certify that

“[c]urrent economic uncertainty makes this loan request necessary to support the ongoing

operations of the Applicant,” and that public companies with “substantial market value” are

unlikely to be able to make such a certification.33 Companies who received the loan before this

guidance and repay it before May 7, 2020 will be deemed to have certified in good faith.34


        The manner in which PPP was offered to the public and the complexity of its terms and

conditions may have contributed to a lack of success for many small business owners. Although

the program began accepting applications on Friday, April 3, 2020, some large banks refused to

participate at first, citing a lack of guidance from the federal government.35 When more banks did

begin to accept applications, there was confusion regarding what conditions the banks could apply.

SBA authorized a last-minute raise from half a percent to a one percent interest rate, reportedly to



31
   Luisa Beltran “Restaurant chains received many of the biggest PPP loans, updated April 23, 2020, Barron’s,
available at: https://www.barrons.com/articles/restaurant-chains-received-many-of-the-biggest-ppp-loans-
51587573556.
32
   Jessica Silver-Greenberg, David Enrich, Jesse Drucker and Stacy Cowley “Large, troubled companies got bailout
money in small-business loan program”, April 26, 2020, The New York Times, available at:
https://www.nytimes.com/2020/04/26/business/coronavirus-small-business-loans-large-companies.html.
33
   United States Small Business Administration “Paycheck Protection Program Loans: Frequently Asked Questions
(FAQs)” updated April 23, 2020, https://home.treasury.gov/system/files/136/Paycheck-Protection-Program-
Frequently-Asked-Questions.pdf.
34
   Id.
35
   Brian Thompson “No small-business relief yet: False start on Paycheck Protection Program loans”, April 3, 2020,
Forbes, available at: https://www.forbes.com/sites/brianthompson1/2020/04/03/no-small-business-relief-yet-
false-start-on-paycheck-protection-program-loans/#163172d034c4.
                                                        12
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 14 of 56




address concerns from banks about being unable to service the loans at an interest rate of only half

a percent.36 Further, some large banks attached unexpected conditions to their applications, like

having a previous banking relationship with them before February 15, 2020.37 A few weeks after

the lending program began, it ran out of funds,38 seemingly validating concerns from some experts

that the program was not sufficiently well-funded, or disbursing funds quickly enough.39


        The federal government’s EIDL program quickly experienced funding shortages as well.

For many applicants, a cap of $2 million per borrower was significantly reduced to $15,000.40

Furthermore, although the program was touted as featuring a quick turnaround on payments, many

applicants waited weeks for approval and found that the amount disbursed to them was much less

than the initial approval amount.41 In a survey of 885 small business owners conducted by the




36
   “SBA increases rate, clarifies terms on Paycheck Protection Program loans”, ABA Banking Journal, April 2, 2020,
https://bankingjournal.aba.com/2020/04/treasury-sba-to-increase-rate-on-paycheck-protection-program-loans/;
Michela Moscufo “How to get, and give, Paycheck Protection Program loans through the SBA”, April 3, 2020,
Forbes, available at: https://www.forbes.com/sites/michelamoscufo/2020/04/03/how-to-get-and-give-paycheck-
protection-program-loans-through-the-sba/#3f766faa27e8.
37
   See e.g. Bank of America “Small Business Administration Paycheck Protection Program application” available at:
https://about.bankofamerica.com/promo/assistance/latest-updates-from-bank-of-america-coronavirus/small-
business-assistance, (last visited April 8, 2020); JPMorgan Chase & Co “Paycheck Protection Programs FAQs &
useful tips”, available at: https://recovery.chase.com/cares1/ppp-faqs#accordion-1586386467723-1-panel, (last
visited April 8, 2020); and Wells Fargo “Small Business Administration Paycheck Protection Program”, available at:
https://update.wf.com/coronavirus/paycheckprotectionprogram/, (last visited April 8, 2020).
38
   Stephen Gandel “Paycheck Protection Program out of money: Thousands of small businesses shut out”, CBS
News, April 16, 2020, available at: https://www.cbsnews.com/news/paycheck-protection-program-out-of-money-
small-businesses-shut-out.
39
   Jim Tankersley “Virus throws millions out of work, and Washington struggles to keep pace”, April 9, 2020 The
New York Times, available at: https://www.nytimes.com/2020/04/09/business/coronavirus-unemployment-
washington.html?action=click&module=Top%20Stories&pgtype=Homepage.
40
   Stacy Cowley “Small Businesses Wait for Cash as Disaster Loan Program Unravels”, April 9, 2020, The New York
Times, available at: https://www.nytimes.com/2020/04/09/business/smallbusiness/small-business-disaster-loans-
coronavirus.html.
41
   Id.
                                                        13
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 15 of 56




National Federation of Independent Business the day after the SBA’s EIDL and PPP programs ran

out of funds, 80 percent were still waiting to hear about their loan applications.42


        Immigrant communities in NYC may have had even more difficulty applying to and

obtaining federal funds, which would considerably impact the City’s economy. Immigrant workers

make up 45 percent of the city’s workforce43 and own one-half of New York City’s businesses.44

In some neighborhoods, immigrant-owned businesses employ up to 42 percent of the

neighborhood population.45 Yet, there have been questions surrounding whether undocumented

immigrants can be eligible for the PPP program, since it requires an Employee Identification

Number or Social Security Number on its program application.46 The application originally

required business owners to be U.S. citizens or permanent residents.47 In the past, SBA placed

additional restrictions and requirements on access to loans for non-citizens.48


        In addition, certain features of the federal government’s PPP program may

disproportionately disadvantage minority business owners from obtaining loans. A loophole

allowing bank servicers to prefer businesses with a previous lending relationship may lead to the


42
   National Federation of Independent Business “80% of PPP applicants are still urgently waiting for financial
assistance” April 20, 2020, available at: https://www.nfib.com/content/press-release/economy/80-of-ppp-
applicants-are-still-urgently-waiting-for-financial-assistance.
43
   Mayor‘s Office of Immigrant Affairs “State of Our Immigrant City: Annual Report”, March 15, 2018, available at:
https://www1.nyc.gov/assets/immigrants/downloads/pdf/annual-report-2018.pdf.
44
   Id.
45
   Lena Afridi “The Displacement Crisis of Immigrant-Owned Small Businesses”, February 15, 2018, Shelter Force,
available at: https://shelterforce.org/2018/02/15/displacement-crisis-immigrant-owned-small-businesses/.
46
   United States Small Business Administration “Paycheck Protection Program: Borrower application form”,
effective April 3, 2020, available at: https://www.sba.gov/sites/default/files/2020-04/PPP-Borrower-Application-
Form-Fillable.pdf.
47
   See Emily Guerin “Massive Federal Loan Program for Small Businesses Off to Rocky Start”, April 3, 2020, LAist,
https://laist.com/2020/04/03/small_business_ppp_paycheck_protection_program_loans_stimulus_coronavirus.ph
p.
48
   See United States Small Business Administration “SBA Eligibility Questionnaire, for Standard 7(a) Guaranty”,
available at: https://www.sba.gov/sites/default/files/bank_eligibility_questionnaire_0.pdf; and Kimberly Rotter
and Dawn Papandrea “What Are SBA Loan Requirements?”, February 28, 2020, U.S. News & World Report,
available at: https://loans.usnews.com/complete-list-of-sba-loan-requirements.
                                                       14
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 16 of 56




exclusion of many minority businesses. 49 Many microbusinesses in New York City may have not

previously applied for loans or lines of credit, and therefore may not have relationships with local

banks.50 The Congressional Black Caucus has recognized the “history and legacy” of racial

inequality in the banking system, and as banks default to lending to businesses to which they have

lent money before, minority-owned businesses could be disproportionately denied and excluded.51


        For those with access to COVID-19 funding programs, there are drawbacks to consider.

Although the federal government’s PPP program offers loan forgiveness, there are significant

conditions to satisfy. Seventy-five percent of the PPP loan’s forgiven amount must be spent on

payroll costs, a condition that appears to have taken shape late in the process.52 If 75 percent of the

forgiven amount must be spent on payroll costs, that may leave less for businesses to spend on

obligations such as rent and utilities, which may be disproportionately higher in our City.53 Some

businesses may decide, and some have decided, that the program is too risky, or that it is more

valuable to their employees to lay them off, so that employees may collect a higher salary through

the federal government’s expanded unemployment insurance program.54 If a business does not

qualify for full forgiveness of the loan, PPP requires the small business owner to pay off the loan




49
   Mary Alice Parks “Minority-owned small businesses face unique, steep hurdles amid coronavirus cash crunch”,
April 8, 2019, ABC News, available at: https://abcnews.go.com/Health/minority-owned-small-businesses-face-
unique-steep-hurdles/story?id=70011898.
50
   Id.
51
   Id.
52
   United States Small Business Administration “Interim Final Rule: Business Loan Program Temporary Changes;
Paycheck Protection Program”, Issued April 2, 2020, available at:
https://home.treasury.gov/system/files/136/PPP--IFRN%20FINAL.pdf.
53
   Greg Iacurci “Your Forgivable Loan May Be Undercut by This Provision of the Paycheck Protection Program”,
updated April 9, 2020, CNBC, available at: https://www.cnbc.com/2020/04/07/this-part-of-paycheck-protection-
program-could-reduce-forgivable-loans.html.
54
   Jim Tankersley “Virus Throws Millions Out of Work, and Washington Struggles to Keep Pace”, April 9, 2020, The
New York Times, available at: https://www.nytimes.com/2020/04/09/business/coronavirus-unemployment-
washington.html?action=click&module=Top%20Stories&pgtype=Homepage.
                                                       15
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 17 of 56




within two years, after a six-month deferral.55 Small businesses in the City may be concerned about

being able to pay back these loans, and about being burdened with more debt.


         For many small businesses in the City, dealing with an unpredictable and contagious virus

that has already significantly disrupted the ability of many to earn revenue makes borrowing

money a risky endeavor. With the exception of SBS’s Employee Retention Grant Program, which

was only available for the smallest of City businesses (1-4 employees), almost all the funding

available to businesses have taken the form of loans. There are concerns about whether the City’s

economy will strengthen quickly enough to satisfy the terms of these loans, and businesses might

struggle to pay off additional debt (even at low or no interest rates) after this sustained period of

closure and reduced income. A 2019 survey conducted by the Federal Reserve found that as many

as 70 percent of small businesses have outstanding debt.56 Similarly, a 2016 JPMorgan study

concluded that most small businesses did not have enough cash reserves to carry them through a

significant economic downturn, with the median independent restaurant having only enough extra

cash to last them 16 days.57


         New York State Assistance

         In addition to closing 100 percent of non-essential businesses statewide, the PAUSE

executive order provides a 90-day moratorium on residential and commercial evictions.58 Since


55
   United States Small Business Administration “Paycheck Protection Program”, available at:
https://www.sba.gov/funding-programs/loans/coronavirus-relief-options/paycheck-protection-program.
56
   Federal Reserve Banks “Small Business Credit Survey: 2019 Report on Employer Firms”, available at:
https://www.fedsmallbusiness.org/medialibrary/fedsmallbusiness/files/2019/sbcs-employer-firms-report.pdf. Also
see Bridget Bartolini “City’s Small Businesses Need Rent Stabilization to Survive COVID-19, Advocates Say”, April 6,
2020, City Limits, available at: https://citylimits.org/2020/04/06/citys-small-businesses-need-rent-stabilization-to-
survive-covid-19-advocates-say.
57
   See Bridget Bartolini, id.
58
   Governor Andrew M. Cuomo “Video, Audio, Photos & Rush Transcript: Governor Cuomo Signs the “New York
State on Pause” Executive Order”, March 20, 2020, https://www.governor.ny.gov/news/video-audio-photos-rush-
transcript-governor-cuomo-signs-new-york-state-pause-executive-order.
                                                         16
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 18 of 56




commercial rent is typically the largest cost and greatest concern for business owners, 59 the 90-

day moratorium provides short-term relief to businesses. The Governor’s moratorium on

commercial rent is only for a 90-day period, however, and there is currently little guidance over

whether evictions will resume after the 90 days is over.

        Beyond the Governor’s Executive Order pausing commercial evictions, New York State is

not currently administering any specific programs to provide relief to small businesses. NYS’s

Empire State Development (ESD) has information on its website about the SBA’s COVID-19 loan

programs, including resources on how businesses can apply for relief.60 ESD’s website directs

businesses to other existing relief efforts as well, such as a pro bono legal advice service for small

businesses applying for the Paycheck Protection Program.61

        New York City Assistance

        Support for New York City’s small businesses from local government has been provided

in numerous ways. Financial aid, through loans and grants programs, has been offered through the

Department for Small Business Services (SBS). Meanwhile, the Department of Consumer and

Worker Protection (DCWP) has also provided assistance by reducing regulatory burdens through

pausing some of the fees that it administers and extending deadlines for various renewals.

        Small Business Services

        On March 8th, Mayor de Blasio announced that SBS would create two financial relief

programs, the Employee Retention Grant Program and Small Business Continuity Loan Fund, to


59
   Association for Neighborhood & Housing Development “The Forgotten Tenants: New York City’s Immigrant Small
Business Owners”, March, 2019), available at: https://anhd.org/report/forgotten-tenants-new-york-citys-
immigrant-small-business-owners.
60
   Empire State Development “Apply for Small Business Administration (SBA) COVID-19 Loans”, available at:
https://esd.ny.gov/small-business-administration-sba-covid-19-loans.
61
   Id.
                                                     17
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 19 of 56




provide financial relief to small businesses during the crisis.62 To qualify for either program,

businesses were required to provide documentation proving that over a two-month period in 2020

their revenues decreased by 25 percent due to COVID-19.63 Businesses with fewer than five

employees were eligible for the Employee Retention Grant Program, which provided a grant

covering up to 40 percent of a business's payroll for two months, with a maximum amount of

$27,000.64 On April 3rd, SBS stopped accepting applications to the grant program.65 The Small

Business Continuity Loan Fund provided a zero-interest loan to businesses with fewer than 100

employees for up to $75,000.66 As of April 8th, SBS paused application intake for the loan fund

due to an overwhelming number of applications. Accordingly, small businesses in NYC can now

only apply to the SBA programs to receive necessary financial relief.67

        According to SBS, the NYC Employee Retention grant program provided assistance

to 1,200 small businesses. SBS allocated $10 million to the program, and small businesses received

an average amount of $7,800.68 SBS is expecting to give out $20 million in loans through the Small




62
   Office of the Mayor “Mayor de Blasio Provides Updates on New York City's COVID-19 Response”, March 8, 2020,
available at: https://www1.nyc.gov/office-of-the-mayor/news/124-20/mayor-de-blasio-provides-on-new-york-
city-s-covid-19-response.
63
   Id.
64
   NYC Department of Small Business Services “NYC Employee Retention Grant Program”, (as of April 2, 2020),
available at: https://www1.nyc.gov/nycbusiness/article/nyc-employee-retention-grant-program. Program
information is still available at: https://www.paulweiss.com/media/3979874/nyc2-employee-retention-grant-
program-summary_4-6.pdf.
65
   Id.
66
   NYC Department of Small Business Services “NYC Small Business Continuity Loan Program”, (as of April 7, 2020)
available at: https://www1.nyc.gov/nycbusiness/article/nyc-small-business-continuity-loan-program. Program
Information still available at: https://www.natlawreview.com/article/nyc-financial-assistance-businesses-
impacted-covid-19
67
   Id.
68
   Sophia Chang, “Funds Are Coming For Small Businesses, But Some Will Have To Wait”, April 1, 2020, Gothamist,
available at: https://gothamist.com/news/funds-are-coming-small-businesses-some-will-have-wait.
                                                       18
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 20 of 56




Business Continuity Loan Fund. Before the fund closed online applications on April 5th, over

15,000 businesses initially applied, and 8,500 businesses completed applications.69

         However, some city advocates have raised concerns about access to these funds. SBS was

swift to offer their grant and loan programs, acting quickly to bridge an important funding gap

before the federal government established their own, but the rollout was flawed. The program

initially required business owners to supply documentation demonstrating a drop in revenue in the

two consecutive months of 2020, when the full effects of COVID-19 were not yet felt by many

businesses.70 The program eventually allowed business owners to supply information for March

2020, which may have allowed many more business to be eligible.71 It was also unclear whether

non-profit organizations were eligible for SBS’s programs, until the website reflected that non-

profits were eligible for the Employee Retention Grant Program, but not the Small Business

Continuity Loan Fund.72 While applications were quickly accepted for the Employee Retention

Grant Program, the Fund was not available for weeks afterward, and the website confusingly

displayed a “Pre-Application” form that did not actually register anyone for consideration to

receive funds.73 Some users felt that SBS had not provided clear information on the terms of their



69
   Id.
70
   Moshe Schulman, Alexis Percival and Patrick Cournot “The Paycheck Protection Program Is Failing: Small
Businesses Such as Ours Won’t Survive without a Lot More Help”, April 16, 2020, The Atlantic, available at:
https://www.theatlantic.com/ideas/archive/2020/04/relief-small-business/610066/, (“Last month, de Blasio
announced a $75,000 interest-free loan available to local businesses that could prove a 25 percent decrease in
sales over a two-month period in comparison with sales in the same two months in 2019. Only recently did we
meet the threshold, since our drop-off was so sudden, starting in the second week of March, unlike restaurants in
Chinatown, for instance, that closed in February. As of last week, applications were closed. Our attorneys think
they can push ours through since they created an account in time, but the money is presumed to have dried up.”)
71
   See NYC Department of Small Business Services “Participation Affidavit”, available at:
https://www1.nyc.gov/html/sbs/downloads/pdf/COVID19_SBCL_participation_affidavit_form.pdf.
72
   See NYC Department of Small Business Services “Assistance & Guidance for Businesses Impacted Due to Novel
Coronavirus”, available at: https://www1.nyc.gov/site/sbs/businesses/covid19-business-financial-assistance.page
(last viewed on April 24, 2020). Page has since been updated to reflect the fact that the programs are no longer
being offered.
73
   See id.
                                                       19
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 21 of 56




programs, and that the online application process contained many technical glitches.74 One user

claimed to have lost her application entirely after the SBS website crashed.75


        Small business owners who are not conversant in English may have had difficulty

understanding the terms and conditions, and how to apply to the programs, without materials

available in other languages. SBS took weeks to translate application materials on their website,

and even then only translated certain materials, with text on the website being translated by

browser tools.76 Further, it is unknown how much outreach was done to immigrant communities

through representative organizations or otherwise.


        Some critics felt that the requirements for the Employee Retention Grant Program were not

inclusive enough. Eligibility was limited, with only the very smallest businesses employing 1-4

people able to receive a grant.77 This may have excluded many restaurants, since they may

typically employ more than four personnel, such as a manager, servers, bus staff, cooks and hosts.




74
   Sophia Chang, “Funds Are Coming For Small Businesses, But Some Will Have To Wait”, April 1, 2020, Gothamist,
available at: https://gothamist.com/news/funds-are-coming-small-businesses-some-will-have-wait.
75
   Id.
76
   See NYC Department of Small Business Services “Assistance & Guidance for Businesses Impacted Due to Novel
Coronavirus”, available at: https://www1.nyc.gov/site/sbs/businesses/covid19-business-financial-assistance.page
(last viewed on April 24, 2020). Page has since been updated to reflect the fact that the programs are no longer
being offered, but materials had not been translated as of March 20, 2020. See also a tweet publicizing an SBS
guide in languages other than English from NYC Mayor’s Office of Immigrant Affairs, March 24, 2020, available at:
https://twitter.com/NYCImmigrants/status/1242484476057354240. Re-tweeted by NYC Department of Small
Business Services on March 24, 2020, available at: https://twitter.com/nyc_sbs.
77
   NYC Department of Small Business Services “NYC Employee Retention Grant Program”, (as of April 2, 2020),
available at: https://www1.nyc.gov/nycbusiness/article/nyc-employee-retention-grant-program. Program
information is still available at: https://www.paulweiss.com/media/3979874/nyc2-employee-retention-grant-
program-summary_4-6.pdf.
                                                       20
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 22 of 56




        In the midst of struggles and confusion regarding SBS’s grant and loan programs, the

programs abruptly ended without much notice.78 This may have closed the door on many small

businesses who had intended to apply for the programs, but did not have a chance to do so, or were

not yet able to gather the necessary documentation materials. Some users claimed that SBS failed

to communicate the most basic aspect of the programs: that funds were limited and that time was

of the essence.79 One user termed it a “lottery” and expressed frustration that business decisions

were made based upon the programs’ promises.80 According to one SBS loan processer, the

programs may have had as much as half a billion dollars in loan requests, and only $20 million in

funds to provide.81 Despite getting at least 600 applications for the SBS loan program, the funding

may have only been enough to provide loans for 250 to 400 businesses. 82 Council Speaker Corey

Johnson has called for an expansion of the program from a maximum of $75,000 per business to

$250,000 per business.83


        Department of Consumer and Worker Protection

        In addition to financial assistance through loans and grants, City support for small

businesses has also come through DCWP. DCWP licenses more than 75,000 businesses in more

than 50 industries and enforces key consumer protection, licensing, and workplace laws that apply

to countless more. DCWP regularly plays a key role in city initiatives involving small businesses.



78
   Rachel Holliday Smith “Half a Billion Dollars’ Needed from $20M City Small Business Loan Pool”, April 16, 2020,
The City, available at: https://thecity.nyc/2020/04/de-blasios-usd20m-nyc-small-business-loan-program-falls-
short.html.
79
   Id.
80
   Id.
81
   Id.
82
   Id.
83
   New York City Council “New York City Council Speaker Corey Johnson Proposes $12 Billion Relief Plan to Help
Workers and Businesses Impacted by COVID-19”, March 19, 2020, available at:
https://council.nyc.gov/press/2020/03/19/1888/.
                                                        21
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 23 of 56




        As the COVID-19 crisis continues to unfold, DCWP has announced several measures to

assist small businesses by alleviating various regulatory burdens. In March 2020, DCWP ceased

collecting sidewalk cafe consent fees that were due and, shortly thereafter, commenced refunds

for restaurants that had already paid their fees.84 Though sidewalk cafe consent fees vary

depending on the size, location, and whether it is enclosed or unenclosed, they typically cost

restaurants thousands of dollars.85 There are approximately 1,400 sidewalk cafes in the City,

representing an annual revenue of between $11 million to $12 million. Most restaurants pay these

fees in a four-part installment plan over a one-year period at a monthly interest rate of 1.5 percent.86

Three installments remain for the year, and restaurants could still be required to pay the remaining

installments if the state of emergency is lifted. Given the significant losses many restaurants have

suffered; some restaurants may not have the ability to cover any remaining payments that come

due.

        DCWP also extended renewal deadlines for most licenses that expire during the pendency

of the state of the emergency.87 The Mayor subsequently issued an emergency executive order

extending deadlines for all city licenses and permits.88 However, some city agencies still appear to

be requiring businesses to renew their permits, creating some confusion in certain industries.89



84
   Mayor’s Executive Emergency Order No. 105, April 4, 2020, available at:
https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-105.pdf.
85
   See NYC Department of Consumer Affairs “2018 consent fees for street space: For unenclosed and small
unenclosed sidewalk café”, available at: https://www1.nyc.gov/assets/dca/downloads/pdf/businesses/Sidewalk-
Cafe-Consent-Fees.pdf.
86
   R.C.N.Y. §2-45.
87
   NYC Department of Consumer Affairs “Does your consumer affairs license expire February through June 2020?”,
available at: https://www1.nyc.gov/assets/dca/downloads/pdf/businesses/Does-Your-Consumer-Affairs-License-
Expire-February-through-June-2020.pdf.
88
   Mayor’s Emergency Executive Order No. 107, § 4, April 14, 2020, available at:
https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-107.pdf.
89
   See e.g. Department of Buildings, “COVID-19 Response: Administrative Enforcement (AEU)
and Licensing Units Updates,” available at: https://www1.nyc.gov/assets/buildings/pdf/covid19_aeu-
licensing_response_sn.pdf.
                                                      22
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 24 of 56




        The declaration of the state of emergency has also led to an uptick of businesses and

workers alike reaching out to DCWP for assistance with regard to the City’s worker protection

laws, including the Fair Workweek Law, Paid Safe and Sick Leave Law, and the Temporary

Schedule Change Law. In response, DCWP published guidance specific to addressing employer

obligations during the COVID-19 state of emergency. The guidance also included information on

state and federal employment laws.90 However, some industries have criticized the Mayor for not

suspending enforcement of the Fair Workweek and Temporary Schedule Change Laws entirely.

The National Restaurant Association argued that businesses cannot afford premium pay for last

minute schedule changes, which are necessary in light of employees falling ill and sudden

decreased staffing needs.91

        On March 17, 2020, DCWP promulgated an emergency Rule under the City’s Consumer

Protection Law that makes price gouging illegal for any personal or household good or any service

that is needed to prevent or limit the spread of or treat COVID-19.92 Leading up to the state of

emergency, the agency received almost 1,000 complaints of price gouging on items such as hand

sanitizer and masks. By April 8th, the Department had received more than 7,200 complaints and

had issued 2,700 violations.93 While many of these violations have been issued to egregious




90
   NYC Department of Consumer and Worker Protection “Update about Workplace Laws as NYC Seeks to Stop the
Spread of the New Coronavirus (COVID-19)”, available at:
https://www1.nyc.gov/assets/dca/downloads/pdf/workers/Complying-with-NYC-Workplace-Laws-During-COVID-
19.pdf.
91
   Letter from Keith Stephenson, National Restaurant Association, to Mayor de Blasio (March 20, 2020), on file.
92
   NYC Department of Consumer Affairs “Department of Consumer and Worker Protection issues emergency rule
that makes price gouging illegal for any item or service needed to limit the ppread of Coronavirus”, March 17,
2020, available at: https://www1.nyc.gov/site/dca/media/pr031720-DCWP-Emergency-Rule-Price-Gouging-
Illegal.page.
93
   Priscilla DeGregory “NYC files law suits against stores for coronavirus price gouging”, April 8, 2020, New York
Post, available at: https://nypost.com/2020/04/08/nyc-files-lawsuits-against-stores-for-coronavirus-price-
gouging/.
                                                        23
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 25 of 56




offenders,94 some businesses have raised concerns that DCWP is failing to address price gouging

in the supply chain by wholesalers.95

        C.                Third-Party Delivery Services

       Even before the COVID-19 outbreak, online delivery services – platforms such as Grubhub,

Uber Eats, DoorDash or Postmates connecting consumers to delivery and take-out from a range of

local restaurants – have been a popular way for consumers to dine. According to the survey by the

National Restaurant Association, around 60 percent of consumers nationwide ordering takeout

used a third-party delivery service.96 The real estate research firm CBRE predicts that by 2022, 70

percent of online delivery sales will occur on a third-party delivery platform.97

       Restaurant owners may decide to list their businesses on third-party delivery services to

expand their marketing and delivery services. Third-party delivery services have successfully

driven web traffic to their own sites, making it less popular to order from restaurants directly. They

can utilize Google ads to place themselves at the top of restaurant search results, and benefit from

sophisticated search engine optimization, leaving restaurants’ websites buried low in the search

results or in between ads for services like Uber Eats or Doordash.98 The platforms may integrate

with other web services where related web traffic may be directed. Grubhub, for example, has



94
   Andrew Denney “ Coronavirus in NY: UES pharmacy fines for drastically marking up face masks”, March 25, 2020,
available at: https://nypost.com/2020/03/25/coronavirus-in-ny-ues-pharmacy-fined-for-drastically-marking-up-
face-masks/.
95
   Priscilla DeGregory “NYC files law suits against stores for coronavirus price gouging”, April 8, 2020, New York
Post, available at: https://nypost.com/2020/04/08/nyc-files-lawsuits-against-stores-for-coronavirus-price-
gouging/.
96
   Hudson Riehle and Melissa Wilson, Harnessing Technology to Drive Off-Premises Sales, National Restaurant
Association, (2019) https://www.restaurant.org/Downloads/PDFs/Research/research_offpremises_201910.
97
   Richard Barkham Et. al. 2019 U.S. Food In Demand Series: Restaurants, CBRE Research, (November 13, 2019),
http://cbre.vo.llnwd.net/grgservices/secure/US%20Food%20in%20Demand%20Restaurants%20November%20201
9.pdf?e=1580227024&h=921d142a16987e8b83de8d99d3cdeb8c
98
   ChowNow, “Is Your Restaurant’s Search Engine Traffic Being Hijacked?”, July 2, 2019, available at:
https://get.chownow.com/blog/is-your-restaurant-search-engine-traffic-being-hijacked.
                                                       24
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 26 of 56




established a partnership with Yelp to integrate their delivery service into Yelp restaurant listings,

so that if a web user views a listing and chooses to order delivery through that listing, the order is

placed through Grubhub.99 Yelp also has an agreement to list a Grubhub-owned phone number for

restaurants on its listings, so that calls placed through the number may result in charges on the

restaurant.100 By contrast, smaller restaurants may not have the means to create their own apps or

websites that drive web traffic to their own sites rather than to third-party delivery platforms,101

especially when faced with the sudden impacts of COVID-19. Further, if a restaurant does not

have an agreement with a given third-party platform, that platform may act to redirect web traffic

from the restaurant to others it partners with through the setup of a decoy page.102

         As expected, third-party platforms have reported a considerable uptick in order volume

during the COVID-19 pandemic.103 Grubhub’s CEO Matt Maloney acknowledged that the

pandemic has led Grubhub to expand their business: “We’ve received 10 to 15 times our usual

new restaurant leads. This interest has led to four to five times more new restaurant go-lives

compared to our previous record-breaking day.”104 In their first quarter 2020 results, Grubhub’s

CFO Adam Dewitt acknowledged, “COVID-19 has driven a significant uptick in new diners and



99
   Grubhub, “Yelp and Grubhub Complete Online Ordering Integration”, March 19, 2018, available at:
https://media.grubhub.com/media/press-releases/press-release-details/2018/Yelp-and-Grubhub-Complete-
Online-Ordering-Integration/default.aspx.
100
    Jaya Saxena, “Yelp Funnels Users’ Calls through Grubhub to Help Collect Widely Criticized Referral Fees from
Restaurants”, Eater, August 6, 2019, available at: https://www.eater.com/2019/8/6/20756799/yelp-grubhub-
phone-numbers-referral-fees-restaurants.
101
    Lauren Stine, “Diners are delivery platform-loyal, study says”, Restaurant Dive, August 26, 2019, available at:
https://www.restaurantdive.com/news/diners-are-delivery-platform-loyal-study-says/561641/
102
    ChowNow, “Is Your Restaurant’s Search Engine Traffic Being Hijacked?”, July 2, 2019, available at:
https://get.chownow.com/blog/is-your-restaurant-search-engine-traffic-being-hijacked.
103
    Susie Cagle, “'Fees are murder': delivery apps profit as restaurants forced to close doors”, The Guardian, April 3,
2020, available at: https://www.theguardian.com/world/2020/apr/03/delivery-app-restaurants-coronavirus-
california.
104
    Elisabeth Buchwald, “Restaurants can’t survive on delivery alone, says Grubhub CEO Matt Maloney”, March 23,
2020, MarketWatch, available at: https://www.marketwatch.com/story/restaurants-wont-be-able-to-survive-on-
delivery-only-says-grubhub-ceo-matt-maloney-2020-03-21.
                                                          25
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 27 of 56




orders from existing users as most restaurant dining rooms have been temporarily closed

nationwide."105

        Commission Fees

        The four major third-party delivery platforms in New York City utilize different

commission models that can charge the restaurant as high as 30 percent or more per order.

Grubhub/Seamless, the largest platform operating in New York City, accounts for over 60 percent

of meal delivery sales.106 The company charges restaurants a 10 percent fee for all orders delivered

by a Grubhub courier,107 and additional marketing commission in exchange for increased visibility

on their platform, up to around 20 percent.108 There are also additional processing fees.109 Orders

may include phone calls, which Grubhub determines via an algorithm to be orders: such phone

calls are charged commission fees of an average of the last six orders placed.110 Uber Eats and

DoorDash each account for around 17 percent of City meal delivery sales.111 Uber Eats charges




105
    “Grubhub Reports First Quarter 2020 Results”, Grubhub, May 6, 2020, available at:
https://media.grubhub.com/media/press-releases/press-release-details/2020/Grubhub-Reports-First-Quarter-
2020-Results/default.aspx
106
    Kathryn Roethel Rieck, “Which company is winning the food delivery war?”, April 21, 2020, Second Measure,
available at: https://secondmeasure.com/datapoints/food-delivery-services-grubhub-uber-eats-doordash-
postmates/
107
    Grubhub, “Grubub Pricing”, available at: https://learn.grubhub.com/wp-
content/uploads/2018/08/Grubhub_One-Pager_Pricing-Overview_Final.pdf
108
    David Yaffe-Bellany, “New York vs. Grubhub”, September 30, 2019, The New York Times, available at:
https://www.nytimes.com/2019/09/30/business/grubhub-seamless-restaurants-delivery-apps-fees.html
109
    Grubhub, “Grubub Pricing”, available at: https://learn.grubhub.com/wp-
content/uploads/2018/08/Grubhub_One-Pager_Pricing-Overview_Final.pdf.
110
    Adrienne Jeffries, “Yelp is Screwing Over Restaurants By Quietly Replacing Their Phone Numbers”, August 6,
2019, available at: https://www.vice.com/en_us/article/wjwebw/yelp-is-sneakily-replacing-restaurants-phone-
numbers-so-grubhub-can-take-a-cut.
111
    Kathryn Roethel Rieck, “Which company is winning the food delivery war?”, April 21, 2020, Second Measure,
available at: https://secondmeasure.com/datapoints/food-delivery-services-grubhub-uber-eats-doordash-
postmates/.
                                                       26
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 28 of 56




restaurants a 30 percent fee for orders delivered by Uber couriers,112 and a 15 percent fee for orders

that are made on the Uber Eats website but delivered by a restaurant’s delivery worker.113

Doordash charges restaurants promotion fees, marketing fees, and subscription fees, totaling about

30 percent.114 Similar to Grubhub, DoorDash charges restaurants a commission fee “in exchange

for promoting and featuring the Merchant…on the DoorDash Platform,” and for all orders

delivered by DoorDash couriers (known as “Dashers”).115 Postmates accounts for just under five

percent of delivery sales in the City.116 Under the Postmates model, restaurants do not pay a fee

for using Postmates couriers, but pay a standard commission fee “based on the contract signed” by

the restaurant upon joining the platform.117 If working with a platform that varies its commission

fees when a restaurant uses its own delivery couriers, restaurants may choose to separately contract

with services like Relay that can deliver food instead of a third-party platform. It is believed that




112
    Julie Littman, “Delivery by the numbers: How top third-party platforms compare”, October 3, 2019, Restaurant
Dive, available at: https://www.restaurantdive.com/news/delivery-by-the-numbers-how-top-third-party-
platforms-compare/564279/.
113
    Uber, “How do fees work on Uber Eats”, available at: https://help.uber.com/ubereats/article/how-do-fees-
work-on-uber-eats?nodeId=65d229e2-a2b4-4fa0-b10f-b36c9546cf55
114
    DoorDash “Terms of Service - United States DoorDash Merchants”, available at:
https://help.doordash.com/merchants/s/terms-of-service-us?language=en_US#payment-fees-and-taxes;
DoorDash, “Merchant FAQs”, available at: https://get.doordash.com/faq.
115
    DoorDash “Terms of Service - United States DoorDash Merchants”, available at:
https://help.doordash.com/merchants/s/terms-of-service-us?language=en_US#payment-fees-and-taxes
116
    Kathryn Roethel Rieck, “Which company is winning the food delivery war?”, April 21, 2020, Second Measure,
available at: https://secondmeasure.com/datapoints/food-delivery-services-grubhub-uber-eats-doordash-
postmates/.
117
    Postmates “Payment FAQ”, available at: https://support.postmates.com/merchant/articles/226618648-article-
Payment-FAQ
                                                       27
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 29 of 56




New York City, which has long had food delivery,118 has tens of thousands of delivery couriers,119

many of which work for independent companies like Relay.120

         City restaurateurs have expressed difficulty remaining financially profitable while

contracting with third-party delivery services, even before dine-in restrictions associated with

COVID-19. The City Council had previously conducted two oversight hearings this legislative

session related to the rise of third-party delivery platforms in the City.121 During these hearings,

small businesses and advocates highlighted issues they experienced from using these platforms,

including high commission fees, restrictions on menu pricing, and erroneous fees they were forced

to pay from consumer phone calls that do not result in orders.122 Third-party delivery services’

practices have also been challenged in court. In 2018, a class action lawsuit was filed in the United

States District Court for the Eastern District of Philadelphia against Grubhub. According to the

plaintiff, an owner of a local Indian restaurant chain, Grubhub had committed wrongful conduct,

including, but not limited to, “withholding commissions for sham telephone food orders, depriving

more than 80,000 restaurants of revenues and profits that rightfully belong to them.”123 Another




118
    Willa Glickman, “What the Apps That Bring Food to Your Door Mean for Delivery Workers”, The New York
Review of Books, September 29, 2019, https://www.nybooks.com/daily/2019/09/20/what-the-apps-that-bring-
food-to-your-door-mean-for-delivery-workers/.
119
    Id.; Wilfred Chan, “I am a New York food courier. Right now, it's worse than you think”, The Guardian, April 3,
2020, https://www.theguardian.com/world/2020/apr/03/food-courier-coronavirus-pandemic-new-york.
120
    Lisa Fickensher, “NYC seeks to limit fees by food apps like Grubhub during emergencies”, New York Post, April
23, 2020, https://nypost.com/2020/04/23/nyc-council-to-press-food-deliverers-to-stop-charging-restaurants-
fees/.
121
    New York City Council “Oversight – The Changing Market for Food Delivery”, June 6, 2019, available at:
https://legistar.council.nyc.gov/MeetingDetail.aspx?ID=705634&GUID=0BC09A92-5DB4-496B-90EE-
BF75DF712131&Options=info|&Search=; and New York City Council “Oversight: ‘Ghost Kitchens’ ‘Virtual
Restaurants’ and the Future of the Restaurant Industry”, February 6, 2020, available at:
https://legistar.council.nyc.gov/MeetingDetail.aspx?ID=759804&GUID=B42220FE-417A-484C-B7CF-
51725F784A71&Options=info|&Search=
122
    Id.
123
    TIFFIN EPS, LLC v. GrubHub, Inc, 2:18-cv-05630-PD, Complaint, p. 2l.5., available at: https://cdn.vox-
cdn.com/uploads/chorus_asset/file/16288289/Grubhub_lawsuit.pdf.
                                                         28
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 30 of 56




class action lawsuit was filed in the United States District Court for the Southern District of New

York in April 2020 against all four third-party delivery platforms.124 The lawsuit alleges that all

third-party delivery platforms have violated U.S. antitrust law by requiring restaurants to charge

delivery customers and dine-in customers the same price for each menu items, while imposing

“exorbitant” fees of 10 percent to 40 percent of revenue to process delivery orders.125

        With COVID-19 dine-in restrictions in place and restaurants relying on delivery and take-

out, high commission fees from third-party delivery services have reportedly made it even more

difficult for the City’s restaurants to survive. GrubHub CEO Matt Maloney has acknowledged that

high commission fees are unsustainable for restaurants during COVID-19. During an interview

with MarketWatch, he was asked whether restaurants could survive on deliveries alone during the

pandemic. Maloney responded, “Not in the long-term. The industry isn’t large enough for all

restaurants to survive just on delivery, but they can survive for a matter of weeks potentially. It’s

definitely not a long-term solution to bridge across restaurants.”126 Feedback from restaurants has

validated Maloney’s view. Restauranteurs testified at the Committee’s recent hearing on the

impacts of COVID-19 that the high commission fees are not leaving them with enough money to

keep their doors open. Evan Franca, owner of Brooklyn Crepe & Juice, compared the amount he

typically made from orders placed before dine-in restrictions, when about 20 percent of his orders

would come through the third-party platforms, with current orders through platforms constituting




124
    The four platforms are Grubhub Inc. (which also does business as Seamless), DoorDash Inc., Postmates Inc., and
Uber Technologies, Inc., which is the parent company of Uber Eats.
125
    Jonathan Stempel, “Grubhub, DoorDash, Postmates, Uber Eats are sued over restaurant prices amid pandemic”
April 13t, 2020, Reuters, available at: https://www.reuters.com/article/us-health-coronavirus-food-delivery-laws-
idUSKCN21V2C1.
126
    Elisabeth Buchwald, “Restaurants can’t survive on delivery alone, says Grubhub CEO Matt Maloney”, March 23,
2020, MarketWatch, available at: https://www.marketwatch.com/story/restaurants-wont-be-able-to-survive-on-
delivery-only-says-grubhub-ceo-matt-maloney-2020-03-21
                                                       29
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 31 of 56




as much as 80 percent of his total order volume.127 The fees as high as 30 percent leave him with

insufficient revenue to cover his expenses.128 Similarly, the owner of The Expat in upper

Manhattan shed light on the high marketing fees he was paying through Grubhub’s phone order

charges, which he claimed were mostly erroneous, required staff time to audit, and which were

raised during the COVID-19 crisis.129 Restaurant owners have made similar claims in recent

articles, citing the burden of the fees as dining restrictions have made platform orders a high

percentage of sales, and criticizing Grubhub’s phone order charges for their inaccuracy. 130

        Perhaps because of the disproportionate financial burden high commission fees would

place on restaurants during the pandemic, each of the four major third-party platforms developed

their own COVID-19 relief programs. Grubhub’s program deferred commission fees for a set

period.131 Uber Eats has waived the delivery fee on all orders for over 100,000 independent

restaurants on its app132 and is collecting zero fees for all pick-up orders until June 30.133 Doordash

is reducing commission fees by 50 percent for over 150,000 restaurants in the U.S., Canada and

Australia,134 and offering new restaurants the ability to join their platform and pay zero


127
    Testimony of Evan Franca, Owner of Brooklyn Crepe & Juice, Hearing of the Committee on Small Business and
the Committee on Consumer Affairs and Business Licensing, April 29, 2020.
128
    Id.
129
    Testimony of Andrew Ding, Owner of The Expat, Hearing of the Committee on Small Business and the
Committee on Consumer Affairs and Business Licensing, April 29, 2020.
130
    Rebeca Ibarra, “Grubhub And Other Apps Hold Restaurants ‘Hostage’ In A Delivery-Only NYC, Owners Say”,
Gothamist, May 7, 2020, https://gothamist.com/food/grubhub-and-other-apps-hold-restaurants-hostage-delivery-
only-nyc-owners-say; Susie Cagle, “'Fees are murder': delivery apps profit as restaurants forced to close doors”,
The Guardian, April 3, 2020, available at: https://www.theguardian.com/world/2020/apr/03/delivery-app-
restaurants-coronavirus-california.
131
    Grubhub “COVID-19 Impact, Delivery Safety and Supporting Local Restaurants”, March 18, 2020, available at:
https://blog.grubhub.com/health-and-safety
132
    Uber “A company that moves people is asking you not to move”, available at:
https://www.uber.com/au/en/coronavirus/?_ga=2.191168042.1434603565.1587677057-
1914018361.1587677057
133
    Uber, “0% Service Fee for Pickup”, available at: https://help.uber.com/restaurants/article/0-service-fee-for-
pickup?nodeId=613e8d1e-c9b7-4dff-9541-5cff075e3cc5 (last visited on May 11, 2020).
134
    DoorDash “The latest on Coronavirus (COVID-19)”, available at: https://get.doordash.com/covid-
updates#businesses
                                                       30
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 32 of 56




commissions for 30 days.135 Postmates is temporarily waiving commission fees for businesses in

the San Francisco Bay Area, LA, Sacramento and Detroit.136

        Some municipalities have already acted to limit commission fees to address the negative

impacts the fees were having on restaurants during the pandemic. Mayor London Breed of San

Francisco issued a mayoral declaration making it unlawful for a third-party delivery service to

charge restaurants “a fee per online order for the use of its service that totals more than 15 percent

of the purchase price of such online order.”137 Mayor Breed’s cap will remain in effect through the

remainder of the local emergency, or until businesses are permitted to reopen for dine-in services,

whichever comes first.138 Chicago City Council Member Scott Waguespack introduced an

ordinance making it unlawful for a third-party food delivery service to charge a covered

establishment a fee that totals more than five percent of per online order.139 The Hospitality

Alliance and the Chambers of Commerce have also been calling for New York City to cap

commission fees on third-party delivery platforms to 10 percent per order.140




135
    DoorDash “COVID-19 merchant financial assistance”, available at:
https://help.doordash.com/merchants/s/article/COVID-19-Merchant-Financial-Assistance?language=en_US
136
    Postmates “Postmates Coronavirus (COVID-19) Response”, March 16 2020, available at:
https://blog.postmates.com/postmates-coronavirus-covid-19-response-94eef5b1bbc2
137
    Office of the Mayor San Francisco, London N. Breed “Ninth Supplement to Mayoral Proclamation Declaring the
Existence of a Local Emergency Dated February 25, 2020”, available at:
https://sfmayor.org/sites/default/files/NinthMayoralSupplement.pdf
138
    Eve Batey “San Francisco Emergency Order says delivery apps must cap restaurant fees at 15 percent”, April 10,
2020, Eater San Francisco, available at: https://sf.eater.com/2020/4/10/21216546/san-francisco-delivery-cap-
doordash-grubhub-uber-eats-postmates-caviar.
139
    City of Chicago Office of the City Clerk “Ordinance”, April 22, 2020, available at:
https://files.constantcontact.com/58ea69d3101/e58501f0-4a68-4625-b689-f14570f4cde6.pdf
140
    See NYC Hospitality Alliance “Restaurant rescue & save nightlife plan”, available at:
https://thenycalliance.org/information/updated-9-point-mitigation-and-support-plan (last viewed on April 27,
2020); Testimonies of Robert Bookman and Andrew Rigie, NYC Hospitality Alliance, Hearing of the Committee on
Small Business and the Committee on Consumer Affairs and Business Licensing, April 29, 2020; Testimony of the
borough Chambers of Commerce, Hearing of the Committee on Small Business and the Committee on Consumer
Affairs and Business Licensing, April 29, 2020.
                                                       31
         Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 33 of 56




         D.              Commercial Leases and Evictions

         As the effects of COVID-19 have reached many businesses across the City, commercial

tenants may face pressure from their landlords to meet rental obligations when they do not have

the funds to do so. In order to collect rent from commercial tenants, landlords may seek to enforce

provisions in commercial leases that impose personal liability on business owners for non-payment

of rent, utilities or taxes. Provisions that hold a business owner personally liable in the event they

are unable to pay rent are common in small business leases. 141 In order to prevent the seizure of

personal assets or property, an owner must turn in the keys to the property, effectively ending their

lease.

         Gabriel Stulman, who owns five restaurants in Manhattan, articulated his concerns with

the personal liability clauses in his leases. 142 If he closes down his restaurant before the lease term

expires, in order to avoid paying the landlord for entire lease term Stulman must pay any rent in

arrears plus an additional three to six months. Stulman considers this “impossible to pay,” as his

restaurant already owes hundreds of thousands of dollars in bills.143 Such a predicament may leave

him “personally bankrupt” and “at risk of losing the entirety of [his] life savings”.144 Stulman also

cites the hopelessness of relief efforts such as PPP, which, in order to qualify for the maximum

amount of loan forgiveness, would provide him without enough funds to pay his workers, but not

make his rent: “In the event that we are approved for any of the PPP Loans we applied for (still

crossing our fingers), the 25 percent that can be used for non-payroll expenses in most cases won’t


141
    NYC Department of Small Business Services, Comprehensive Guide to Commercial Leasing in New York City, pg.
21, https://www1.nyc.gov/assets/sbs/downloads/pdf/about/reports/commercial-lease-guide-accessible.pdf.
142
    Erika Adams, “‘I Am Preparing For This Possibility of Going Bankrupt and Belly Up’”, April 30, 2020, Eater,
available at: https://ny.eater.com/2020/4/30/21242840/gabriel-stulman-restaurants-nyc-city-council-legislature-
coronavirus.
143
    Id.
144
    Id.
                                                      32
             Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 34 of 56




 even be sufficient to cover the arrears owed in rent, so there definitely won’t be any aid in future

 months [for] rent, utilities, etc.”145

             Without recourse, landlords may resort to threats, which continues to make protecting

 businesses from harassment an important issue as the City grapples with the effects of COVID-19.

III.         CONCLUSION

             The various governmental approaches to support small businesses during this crisis have

       provided some measure of relief for small business owners and their employees; however, there

       are range of outstanding issues that continue to make operating a business during the pandemic

       particularly difficult. The vast array of departments and agencies have made it difficult for

       businesses to navigate and, as discussed, there have been numerous limitations to the government

       programs that are further compounded by the technological and language barriers that some

       small business owners also face. This comes on top of the other issues that small businesses have

       to navigate during this crisis range from trying to make rent and payroll, paying delivery

       commissions, finding suppliers and moving retail online, and securing bank loans.

IV.          LEGISLATIVE ANALYSIS

             Proposed Int. No. 1898-A

             This bill would prohibit any third-party delivery service from charging restaurants for

 telephone orders that do not result in an actual transaction during the call.

             The prohibition would apply only to periods when a state of emergency is in effect in the

 city and restaurants are prohibited from offering food for consumption on-premises, plus an

 additional 90 days thereafter. Violations would be subject to civil penalties of up to $500 per


 145
       Id.
                                                     33
       Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 35 of 56




restaurant per day. The bill would take effect on the same date that local law proposed in Int. No.

1908-B would take effect.


       Proposed Int. No. 1908-B

       This bill would restrict the fees that third-party food delivery services may charge

restaurants during states of emergency when restaurants are prohibited from offering food for

consumption on-premises, plus an additional 90 days thereafter. During such time periods, third-

party delivery services would be prohibited from charging more than a 15 percent fee to a

restaurant per order for providing delivery services, and more than a 5 percent fee to a restaurant

per order for all other types of charges. Therefore, a third-party delivery service that provides its

own delivery service to a restaurant could charge the restaurant a maximum 20 percent fee for an

order placed through the platform (15 percent for the provision of delivery services, plus 5 percent

for other fees such as marketing, listing, or credit card processing). A restaurant that does not

utilize the delivery service of a third-party platform can be charged no more than a 5 percent fee

per order placed through the platform.

       Included in these limits would be orders placed through a third-party delivery app, utilizing

a third-party delivery service forwarding phone number, or any other order placed through or with

the assistance of a third-party delivery service.

       Violations of the prohibitions in this bill would be subject to civil penalties of up to $1,000

per restaurant per day. The Corporation Counsel would be empowered to enforce the bill’s

provisions by instituting civil action against third-party delivery services in violation, and by

conducting investigations pursuant to such civil action.

       This bill would take effect seven days after becoming law.

       Proposed Int. No. 1914-A

                                                    34
       Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 36 of 56




       This bill provides additional commercial tenant protections in the law by making

threatening a commercial tenant based on their status as a COVID-19 impacted business or person

a form of harassment punishable by a civil penalty of $10,000 to $50,000.

       Nothing in this bill is intended to limit any of the rights or obligations of landlords or

commercial tenants under the existing harassment law as set forth in chapter 9 of title 22 of the

Administrative Code, including but not limited to (1) the right of a landlord to terminate a tenancy,

refuse to renew or extend a lease or other rental agreement, or reenter and repossess property under

section 22-902(b) and (2) the obligation of a commercial tenant to continue paying rent owed under

section 22-903(b).

       Proposed Int. No. 1932-A

       This bill would temporarily prohibit the enforcement of personal liability provisions in

commercial leases or rental agreements involving a COVID-19 impacted tenant. This would apply

to businesses that were impacted by mandated closures and service limitations in the Governor's

Executive Orders. Specifically, it covers (1) businesses that were required to stop serving food or

beverages on-premises (restaurants and bars); (2) businesses that were required to cease operations

altogether (gyms, fitness centers, movie theaters); (3) retail businesses that were required to close

and/or subject to in-person restrictions; and (4) businesses that were required to close to the public

(barbershops, hair salons, tattoo or piercing parlors and related personal care services). Threatening

to or attempting to enforce such a provision would also be considered a form of harassment.




                                                 35
Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 37 of 56




                               36
            Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 38 of 56




                                           Prop. Int. No. 1898-A


     By Council Members Gjonaj, Moya, Constantinides, Brannan, Rosenthal, Gibson, Perkins, Louis,
     Ayala, Lander, Chin, Koslowitz, Rivera, Ampry-Samuel, Vallone, Lancman and Holden

     A Local Law to amend the administrative code of the city of New York, in relation to telephone
     order charges by third-party food delivery services during, and for 90 days after, a declared
     emergency that prohibits on-premises dining


     Be it enacted by the Council as follows:

1           Section 1. Section 20-845 of the administrative code of the city of New York, as added by

2    a local law for the year 2020 amending the administrative code of the city of New York, relating

3    to fees charged by third-party food delivery services, as proposed in introduction number 1908-B

4    for the year 2020, is amended by adding a new definition of “telephone order” in alphabetical order

5    to read as follows:

6           Telephone order. The term “telephone order” means an order placed by a customer to a

7    food service establishment through a telephone call forwarded by a call system provided by a third-

8    party food delivery service.

9           § 2. Chapter 5 of title 20 of the administrative code of the city of New York is amended by

10   adding a new section 20-847 to read as follows:

11          § 20-847 Telephone orders. a. No third-party food delivery service may charge any fee

12   from a food service establishment for a telephone order if a telephone call between such

13   establishment and a customer does not result in an actual transaction during such telephone call.

14          b. The requirements of this section apply only during a declared emergency and for a period

15   of 90 days after the end of a declared emergency.

16          § 3. Subdivision a of section 20-848 of the administrative code of the city of New York, as

17   added by a local law for the year 2020 amending the administrative code of the city of New York,

                                                     37
            Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 39 of 56




1    relating to fees charged by third-party food delivery services, as proposed in introduction number

2    1908-B for the year 2020, is amended to read as follows:

3           a. Any person that violates any provision of [this subchapter] section 20-846 or any rule

4    promulgated pursuant [to this subchapter] thereto shall be subject to a civil penalty that shall not

5    exceed $1,000 per violation. Any person that violates any provision of section 20-847 or any rule

6    promulgated pursuant thereto shall be subject to a civil penalty that shall not exceed $500 per

7    violation. Violations under this subchapter shall accrue on a daily basis for each day and for each

8    food service establishment charged a fee in violation of this subchapter or any rule promulgated

9    pursuant to this subchapter. A proceeding to recover any civil penalty authorized pursuant to this

10   subchapter may be brought in any tribunal established within the office of administrative trials and

11   hearings or within any agency of the city designated to conduct such proceedings.

12          § 4. This local law takes effect on the same date that a local law for the year 2020 amending

13   the administrative code of the city of New York, relating to fees charged by third-party food

14   delivery services, as proposed in introduction number 1908-B for the year 2020, takes effect.




                                                     38
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 40 of 56




JK
LS #12594
5/5/2020 6:21PM




                                       39
Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 41 of 56




                  This page is intentionally left blank.




                                   40
            Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 42 of 56




                                          Proposed Int. No. 1908-B


     By Council Members Moya, Gjonaj, Kallos, Brannan, Rosenthal, Gibson, Ayala, Van Bramer,
     Rivera, Cohen, Perkins, Louis, Lander, Chin, Koslowitz, Ampry-Samuel, Powers, Vallone, Lancman,
     Constantinides and Holden

     A Local Law to amend the administrative code of the city of New York, in relation to fees charged
     by third-party food delivery services during, and for 90 days after, a declared emergency that
     prohibits on-premises dining

     Be it enacted by the Council as follows:

1           Section 1. Chapter 5 of title 20 of the administrative code of the city of New York is

2    amended by adding a new subchapter 22 to read as follows:

3                                               SUBCHAPTER 22

4                                THIRD-PARTY FOOD DELIVERY SERVICES

5           § 20-845 Definitions. For the purposes of this subchapter, the following terms have the

6    following meanings:

7           Declared emergency. The term “declared emergency” means the period during which a

8    state disaster emergency has been declared by the governor of the state of New York or a state of

9    emergency has been declared by the mayor, such declaration is in effect in the city, and all food

10   service establishments in the city are prohibited from providing food for consumption on-premises.

11          Delivery fee. The term “delivery fee” means a fee charged by a third-party food delivery

12   service for providing a food service establishment with a service that delivers food from such

13   establishment to customers. The term does not include any other fee that may be charged by a

14   third-party food delivery service to a food service establishment, such as fees for listing or

15   advertising the food service establishment on the third-party food delivery service platform or fees

16   related to processing the online order.

                                                     41
            Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 43 of 56




1           Food service establishment. The term “food service establishment” has the same meaning

2    as provided in subdivision s of section 81.03 of the health code of the city of New York.

3           Online order. The term “online order” means any order placed by a customer through or

4    with the assistance of a platform provided by a third-party food delivery service, including a

5    telephone order.

6           Purchase price. The term “purchase price” means the total price of the items contained in

7    an online order that are listed on the menu of the food service establishment where such order is

8    placed. Such term does not include taxes, gratuities and any other fees that may make up the total

9    cost to the customer of an online order.

10          Third-party food delivery service. The term “third-party food delivery service” means any

11   website, mobile application or other internet service that offers or arranges for the sale of food and

12   beverages prepared by, and the same-day delivery or same-day pickup of food and beverages from,

13   no fewer than 20 food service establishments located in the city that are owned and operated by

14   different persons.

15          § 20-846 Fee limits during declared emergencies. a. It shall be unlawful for a third-party

16   food delivery service to charge a food service establishment a delivery fee that totals more than

17   15% of the purchase price of each online order.

18          b. It shall be unlawful for a third-party food delivery service to charge a food service

19   establishment any fee or fees other than a delivery fee for the use of their service greater than 5%

20   of the purchase price of each online order. Any fees or other charges from a third-party food

21   delivery service to a food service establishment beyond such maximum 5% fee per order, and a

22   delivery fee collected pursuant to subdivision a of this section, are unlawful.


                                                       42
            Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 44 of 56




1           c. The requirements of this section apply only during a declared emergency and for a period

2    of 90 days after the end of a declared emergency.

3           § 20-848 Penalties and enforcement. a. Any person that violates any provision of this

4    subchapter or any rule promulgated pursuant to this subchapter shall be subject to a civil penalty

5    that shall not exceed $1,000 per violation. Violations under this subchapter shall accrue on a daily

6    basis for each day and for each food service establishment charged a fee in violation of this

7    subchapter or any rule promulgated pursuant to this subchapter. A proceeding to recover any civil

8    penalty authorized pursuant to this subchapter may be brought in any tribunal established within

9    the office of administrative trials and hearings or within any agency of the city designated to

10   conduct such proceedings.

11          b. A civil action may be brought by the corporation counsel on behalf of the city in any

12   court of competent jurisdiction to recover any or all of the following:

13          1. Any civil penalty authorized pursuant to this section;

14          2. Injunctive relief to restrain or enjoin any activity in violation of this section;

15          3. Restitution of an amount not to exceed the amount of fees collected by a third-party food

16   delivery service that exceeded the maximum amounts permitted pursuant to this subchapter;

17          4. attorneys’ fees and costs, and such other remedies as a court may deem appropriate.

18          c. The corporation counsel may initiate any investigation to ascertain such facts as may be

19   necessary for the commencement of a civil action pursuant to this section, and in connection

20   therewith shall have the power to issue subpoenas to compel the attendance of witnesses and the

21   production of documents, to administer oaths and to examine such persons as are deemed

22   necessary.


                                                       43
    Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 45 of 56




1   § 2. This local law takes effect seven days after it becomes law.




                                             44
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 46 of 56




SJ
LS #9163
5/5/20 6:21 PM




                                       45
Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 47 of 56




                  This page is intentionally left blank.




                                   -46-
       Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 48 of 56




                                     Proposed Int. No. 1914-A

By Council Members Adams, the Speaker (Council Member Johnson), Kallos, Van Bramer, Chin,
Louis, Ayala, Levin, Lander, Koslowitz, Rosenthal, Lancman, Constantinides and The Public
Advocate (Mr. Williams)

A Local Law to amend the administrative code of the city of New York, in relation to harassment
of commercial tenants impacted by COVID-19

Be it enacted by the Council as follows:

       Section 1. Paragraph 11 of subdivision a of section 22-902 of the administrative code of

the city of New York, as added by local law number 185 for the year 2019, is amended to read as

follows:

       11. threatening a commercial tenant based on (i) such person’s actual or perceived age,

race, creed, color, national origin, gender, disability, marital status, partnership status, caregiver

status, uniformed service, sexual orientation, alienage or citizenship status, status as a victim of

domestic violence[,] or status as a victim of sex offenses or stalking, or (ii) the commercial tenant’s

status as a person or business impacted by COVID-19, or the commercial tenant’s receipt of a rent

concession or forbearance for any rent owed during the COVID-19 period; provided that for the

purposes of this paragraph:

       (a) the term “COVID-19 period” means March 7, 2020 through the later of (i) the end of

the first month that commences after the expiration of the moratorium on enforcement of evictions
                                                 -47-
       Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 49 of 56




of any tenant, residential or commercial, set forth in executive order number 202.8, as issued by

the governor on March 20, 2020 and extended thereafter, (ii) the end of the first month that

commences after the expiration of the moratorium on certain residential evictions set forth in

section 4024 of the coronavirus aid, relief, and economic security, or CARES, act and any

subsequent amendments to such section or (iii) September 30, 2020, inclusive;

       (b) the term “impacted by COVID-19” means a person who has experienced one or more

of the following situations:

       (1) such person was diagnosed with COVID-19 or is experiencing symptoms of COVID-

19 and seeking a medical diagnosis; provided that for the purposes of this subparagraph, the term

“COVID-19” means the 2019 novel coronavirus or 2019-nCoV;

       (2) a member of such person’s household was diagnosed with COVID-19;

       (3) such person was providing care for a family member or a member of such person’s

household who was diagnosed with COVID-19;

       (4) a member of such person’s household for whom such person had primary caregiving

responsibility was unable to attend school or another facility that was closed as a direct result of

the COVID-19 state disaster emergency and such school or facility care was required for the person

to work; provided that for the purposes of this subparagraph, the term “COVID-19 state disaster

                                                -48-
       Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 50 of 56




emergency” means the state disaster emergency declared by the governor in executive order

number 202 issued on March 7, 2020;

       (5) such person was unable to reach their place of business because of a quarantine imposed

as a direct result of the COVID-19 state disaster emergency or because such person was advised

by a health care provider to self-quarantine due to concerns related to COVID-19;

       (6) such person became primarily responsible for providing financial support for the

household of such person because the previous head of the household died as a direct result of

COVID-19;

       (7) such person’s business is closed as a direct result of the COVID-19 state disaster

emergency; and

       (c) a business is “impacted by COVID-19” if (i) it was subject to seating, occupancy or on-

premises service limitations pursuant to an executive order issue by the governor or mayor during

the COVID-19 period or (ii) its revenues during any three-month period within the COVID-19

period were less than 50 percent of its revenues for the same three-month period in 2019 or less

than 50 percent of its aggregate revenues for the months of December 2019, January 2020, and

February 2020 and such revenue loss was the direct result of the COVID-19 state disaster




                                              -49-
       Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 51 of 56




emergency. A revenue loss shall be deemed to be the direct result of the COVID-19 state disaster

emergency when such disaster emergency was the proximate cause of such revenue loss;

       § 2. This local law takes effect immediately.


LS # 14764
5/5/20 5:18PM




                                               -50-
       Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 52 of 56




                                     Proposed Int. No. 1932-A

By Council Member Rivera, the Speaker (Council Member Johnson), Kallos, Van Bramer,
Rosenthal, Chin, Ayala, Levin, Lander, Koslowitz, Louis, Vallone, Lancman and Constantinides

A Local Law to amend the administrative code of the city of New York, in relation to personal
liability provisions of leases for commercial tenants impacted by COVID-19

Be it enacted by the Council as follows:

       Section 1. Chapter 10 of title 22 of the administrative code of the city of New York is

amended by adding a new section 22-1005 to read as follows:

       § 22-1005. Personal liability provisions in commercial leases. A provision in a commercial

lease or other rental agreement involving real property located within the city that provides for one

or more natural persons who are not the tenant under such agreement to become, upon the

occurrence of a default or other event, wholly or partially personally liable for payment of rent,

utility expenses or taxes owed by the tenant under such agreement, or fees and charges relating to

routine building maintenance owed by the tenant under such agreement, shall not be enforceable

against such natural persons if the conditions of paragraph 1 and 2 are satisfied:

       1. The tenant satisfies the conditions of subparagraph (a), (b) or (c):




                                                -51-
       Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 53 of 56




       (a) The tenant was required to cease serving patrons food or beverage for on-premises

consumption or to cease operation under executive order number 202.3 issued by the governor on

March 16, 2020;

       (b) The tenant was a non-essential retail establishment subject to in-person limitations

under guidance issued by the New York state department of economic development pursuant to

executive order number 202.6 issued by the governor on March 18, 2020; or

       (c) The tenant was required to close to members of the public under executive order number

202.7 issued by the governor on March 19, 2020.

       2. The default or other event causing such natural persons to become wholly or partially

personally liable for such obligation occurred between March 7, 2020 and September 30, 2020,

inclusive.

       § 2. Subdivision a of section 22-902 of the administrative code of the city of New York, as

amended by local law number 185 for the year 2019, is amended to read as follows:

       a. A landlord shall not engage in commercial tenant harassment. Except as provided in

subdivision b of this section, commercial tenant harassment is any act or omission by or on behalf

of a landlord that (i) would reasonably cause a commercial tenant to vacate covered property, or




                                               -52-
       Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 54 of 56




to surrender or waive any rights under a lease or other rental agreement or under applicable law in

relation to such covered property, and (ii) includes one or more of the following:

       1. using force against or making express or implied threats that force will be used against

a commercial tenant or such tenant’s invitee;

       2. causing repeated interruptions or discontinuances of one or more essential services;

       3. causing an interruption or discontinuance of an essential service for an extended period

of time;

       4. causing an interruption or discontinuance of an essential service where such interruption

or discontinuance substantially interferes with a commercial tenant’s business;

       5. repeatedly commencing frivolous court proceedings against a commercial tenant;

       6. removing from a covered property any personal property belonging to a commercial

tenant or such tenant’s invitee;

       7. removing the door at the entrance to a covered property occupied by a commercial

tenant; removing, plugging or otherwise rendering the lock on such entrance door inoperable; or

changing the lock on such entrance door without supplying a key to the new lock to the commercial

tenant occupying the covered property;




                                                -53-
        Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 55 of 56




        8. preventing a commercial tenant or such tenant’s invitee from entering a covered property

occupied by such tenant;

        9. substantially interfering with a commercial tenant’s business by commencing

unnecessary construction or repairs on or near covered property; [or]

        10. engaging in any other repeated or enduring acts or omissions that substantially interfere

with the operation of a commercial tenant’s business;

        11. threatening a commercial tenant based on such person’s actual or perceived age, race,

creed, color, national origin, gender, disability, marital status, partnership status, caregiver status,

uniformed service, sexual orientation, alienage or citizenship status, status as a victim of domestic

violence, status as a victim of sex offenses or stalking;

        12. requesting identifying documentation that would disclose the citizenship status of a

commercial tenant, an invitee of a commercial tenant or any person seeking entry to the covered

property in order to patronize such commercial tenant; [or]

        13. unreasonably refusing to cooperate with a tenant’s permitted repairs or construction

activities[.]; or

        14. attempting to enforce a personal liability provision that the landlord knows or

reasonably should know is not enforceable pursuant to section 22-1005 of the code.

                                                  -54-
       Case 1:20-cv-05301-RA Document 41-22 Filed 08/13/20 Page 56 of 56




       § 3. This local law takes effect immediately.


LS # 14817
5/5/20 7:33PM




                                               -55-
